DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 10, 2021, has been entered.  Claims 1-23 were pending.  Applicant amended claims 1 and 23 and added new claims 24-25.  Claims 1-25 remain pending in the application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706), in view of Zagrabski (WO 2014/020440 A1), in view of Bishop (US 2019/0133830 A1).
Regarding claim 1, Collinson discloses A negative pressure wound therapy apparatus (para [0001] teaches wound dressing for use with negative pressure therapy, TNP), comprising: a wound dressing (dressing 3400 or dressing 3900; para [0380]; Fig. 4A-4D) comprising a first dressing portion and a second dressing portion overlying the first dressing portion, 
the first dressing portion comprising: 
a tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) configured to be positioned in contact with a wound and/or skin surrounding a wound, wherein the tissue contact layer comprises a first border portion at a perimeter of the tissue contact layer (the wound contact layers 3960 and 3460 have a first border portion at their perimeter, or edge); 
a first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D); and 
a first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) comprising a first aperture (distribution layer 3940; Fig. 4D, illustrates distribution layer 3940 has a first aperture; para [0371] further teaches apertures in layers), wherein the first backing layer (distribution layer 3440, 3940; para [0380]; Fig. 4A-4D) comprises a second border portion at a perimeter of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge), wherein the spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) is positioned between the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) and the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D); and the first border portion of the tissue contact layer (the wound contact layers 3960 and 3460 have a first border portion at their perimeter, or edge) is sealed to the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge) (para [0031] teaches positioning the wound dressing over the wound and sealing the main wound dressing to the skin resulting in sealing together the 
the second dressing portion comprising: 
an intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the dressing may also comprise one or more transmission layers and other layer.  One of these addition layers may also be the intermediate drape.) comprising a second aperture (Fig 4D illustrates the intermediate layer, a layer of absorbent article 3930 comprises a second aperture; para [0371] teaches apertures in layers), wherein the intermediate drape comprises a third border portion at a perimeter of the intermediate drape (the intermediate drape, lower layer of cellulose fibers with 40-80% SAP, have a third border portion at their perimeter, or edge); 
an absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer), and 
a second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) comprising a fourth border portion at a perimeter of the second backing layer (backing layer 3410, or 3910, have a border portion at their perimeter, edge), wherein the absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer) is positioned between the intermediate drape (para [0387], the lower layer of cellulose 
wherein the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge) is unattached (Fig 4A, shows an embodiment of a dressing wherein the layers of the dressing are not attached by an adhesive and Fig. 4C illustrates an embodiment of the dressing wherein the layers of the dressing are attached with an adhesive 3970) to the third border portion of the intermediate drape (the intermediate drape, lower layer of cellulose fibers with 40-80% SAP of 3430, 3930, have a third border portion at their perimeter, or edge).  
Collision does not explicitly state the claim limitations the first border portion of the tissue contact layer (the wound contact layers 3960 and 3460 have a first border portion at their perimeter, or edge) is directly sealed to the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge). The term “directly sealed” is interpreted to mean the surface of a first layer touches the surface of a second layer with no layers in between.  Between the first portion of the tissue contact layer (wound contact layers 3960 and 3460) is spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) there between.  It was well known prior to the filing date of the applicant’s inventions that dressings may have transmission layers, spacer layer, smaller than the first backing layer (distribution layer 3440, 3940) and the wound contact layer 3960, 3460 

In a similar art, Zagrabski teaches negative pressure wound treatment systems and wound dressings in which the transmission layer is smaller than the perimeter of the acquisition distribution layer.  Para [0205] states “In some embodiments, the perimeter of the transmission layer 3730 may be slightly smaller than the perimeter of the acquisition distribution layer 3740.”  Collinson and Zagrabski teach the transmission layer (spacer layer) may be smaller than the tissue contact layer (the wound contact layer is larger adhering to skin around the perimeter of the wound) and the first backing layer 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound therapy apparatus of Collison such that the first backing layer and the first border portion of the tissue contact layer is directly sealed to the second border portion of the first backing layer as suggested by Collinson and Zagrabski so that the components of a dressing may be tailored to the specific dimensions and treatment parameters of a wound.
Collinson does not explicitly state the claim limitation the third border portion of the intermediate drape (para [0387], the lower layer of cellulose fibers with 40-80% SAP is the intermediate drape) is directly sealed to the fourth border portion of the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  However, para [0374] of Collinson teaches and Fig. 3A illustrates that some embodiments of Collinson have absorbent layer 2110 having a greater area than the transmission layer 2105, such that the absorbent layer overlaps the edges of the transmission layer 2105, thereby ensuring that the transmission layer does not contact the backing layer 2140.  Implying the absorbent layer 2110 directly contacts/seals with the backing layer 2140.  The intermediate layer of Collison is defined in para [0387] as the lower layer of cellulose fibers of the absorbent layer 3430 so if the absorbent layer is in direct contact with the backing layer than the intermediate layer (the lower layer of the absorbent layer) is in direct contact with the backing layer.
However, in a similar art, Bishop teaches negative pressure wound management systems wherein dressing used in negative pressure wound therapy (NPWT) including envelopes with the backing layer.  Specifically, para [0071] states “In various embodiments, the dressing 14 includes an adhesive layer 150. The adhesive layer 150 may assist in securing the dressing 14 to the skin of a patient. In one embodiment, the adhesive layer 150 may also assist in creating an exterior housing or 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound therapy apparatus of Collison such that the third portion of the intermediate drape is directly sealed to the fourth border portion of the second backing layer as suggest by Bishop in para [0071] wherein the adhesive layer may assist in securing the dressing to the skin of a patient.

Regarding claim 2, dependent from claim 1, Collinson teaches the claim limitation further comprising a suction port (port 3990; para [0397]; Fig. 4D) attached to the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) over a third aperture in the second backing layer (Fig. 4D illustrates the port attached to the second backing layer over a third aperture).  

Regarding claim 3, dependent from claim 2, Collinson teaches the claim limitation further comprising a filter (filter element 3995; para [0397]; Fig. 4D) configured to prevent or inhibit liquid from entering the suction port (Para [0376] states “A filter 2130 that is impermeable to liquids, but permeable to gases is provided to act as a liquid barrier, and to ensure that no liquids are able to escape from the wound dressing.”).  

Regarding claim 4, dependent from Claim 2, Collinson teaches the claim limitation further comprising a negative pressure source (pump 150; para [0356]; Fig. 1) configured to apply negative pressure through the third aperture in the second backing layer (port 3990; para [0397]; Fig. 4D illustrates the port 3990 is connected to backing layer 3910), wherein the first, second, and third apertures are in fluid communication with each other and are configured to provide fluid communication between the negative pressure source and the wound (as illustrated in Fig. 4D). 
 
Regarding claim 5, dependent from Claim 1, Collinson teaches the claim limitation wherein the first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) comprises foam (para [0038 teaches the transmission layer 3450, 3950 comprises foam).  

Regarding 6, dependent from Claim 1, Collinson teaches the claim limitation wherein the absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer) comprises superabsorbent material.  

Regarding claim 9, dependent from Claim 1, Collinson teaches wherein the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) comprises a flexible material or additional material configured to allow the first backing material to bend (para [0385] teaches the distribution layer may be made of viscose, polyester, polypropylene, cellulose or a combination thereof. Polyester is flexible and is configured to allow the first backing material to bend). 

Regarding claim 10, dependent from Claim 1, Collinson teaches the claim limitation wherein the first spacer layer comprises a plurality of slits (para [0424] teaches the distribution layer, may also be prescored, creating scratches or slits in the layer).  The definition of “Score” is provided by Merriam-Webster On-Line Dictionary (https://www.merriam-webster.com/dictionary/score) as evidence that the term score means “a line (such as a scratch or incision) made with or as if with a sharp instrument.”

Regarding claim 11, dependent from Claim 1, Collinson teaches the claim limitation further comprising a through-hole (a through hole is illustrated in absorbent layer 3930 in Fig. 4C-4D) extending through the absorbent layer).  

Regarding claim 12, dependent from claim 11, Collinson teaches the claim limitation wherein the through-hole (a through hole is illustrated in absorbent layer 3930 in Fig. 4C-4D) is aligned underneath a suction port (port 3990; para. [0397]; Fig 4D) attached to the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  

Regarding claim 13, dependent from Claim l, wherein the second backing layer (obscuring layer 3420, 3920, or backing layer 3410, or 3910; para [380]; Fig 4A-4D) comprises a moisture vapor permeable material (Para [0042] states “As is used herein, fluid represents liquid and gas. However it is not intended that “fluid” should encompass “vapour”, a favourable moisture vapour transmission rate (MVTR) being a requirement of dressings envisaged herein. The backing layer is impermeable or substantially impermeable to fluids including wound exudate.”  In addition, para [0264] teaches the backing layer or wound cover optionally allows transpiration or liquid evaporation from wound exudate). 

Regarding claim 14, dependent from Claim 1, Collinson implies, but is silent regarding the claim limitation wherein the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D), the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D), the intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the dressing may also comprise one or more transmission layers and other layer.  One of these addition layers may also be the intermediate drape.)  and the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D)  all have substantially the same perimeter size and shape.  
However, para [0284] of Collinson states “Some embodiments of the one or more transmission layers may further comprise an acquisition distribution layer between the backing layer and the optional wound contact layer and the transmission layer and/or absorbent layer having a similar footprint to that of the absorbent material and/or absorbent layer. The one or more transmission layers may further comprise a spacer material configured to distribute negative pressure, the spacer material having a similar footprint to the acquisition distribution material, the spacer material configured to be positioned beneath the acquisition distribution material.”  Other dressing embodiments may have all layers with substantially the same perimeter size and shape based on the characteristics of a specific wound.  Para [0002] states “Different types of wound dressing exist for aiding in the healing process of a human or animal subject in need thereof. These include different types of materials, for example, gauze and/or foam with overlying drapes, and composites thereof, provided in assembled layers and in a selection of sizes or shapes, typically square or rectangular shapes. Advanced wound management dressings address specific wound therapies by means of tailored dressing components, particularly, but not exclusively, 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound dressing of Collinson such that the tissue contact layer, the first backing layer, the intermediate drape, and the second backing layer all have substantially the same perimeter size and shape for the purpose of transmitting negative pressure to each specific wound as taught by Collinson.

Regarding claim 15, dependent from Claim 1, wherein the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) is configured to be attached to the intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the dressing may also comprise one or more transmission layers and other layer.  One of these addition layers may also be the intermediate drape.) at an area around the first aperture (distribution layer 3940; Fig. 4D, illustrates distribution layer 3940 has a first aperture; para [0371] further teaches apertures in layers) and an area around the second aperture (Fig 4D illustrates the intermediate layer, a layer of absorbent article 3930 comprises a second aperture; para [0371] teaches apertures in layers).  

Regarding claim 16, dependent from Claim 1, Collinson implies, but is silent regarding the claim limitation wherein the first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) has a smaller perimeter size than the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 
However, para [0284] of Collinson states “Some embodiments of the one or more transmission layers may further comprise an acquisition distribution layer between the backing layer and the optional wound contact layer and the transmission layer and/or absorbent layer having a similar footprint to that of the absorbent material and/or absorbent layer. The one or more transmission layers may further comprise a spacer material configured to distribute negative pressure, the spacer material having a similar footprint to the acquisition distribution material, the spacer material configured to be positioned beneath the acquisition distribution material.”  Other dressing embodiments may have all layers with substantially the same perimeter size and shape based on the characteristics of a specific wound.  Para [0002] states “Different types of wound dressing exist for aiding in the healing process of a human or animal subject in need thereof. These include different types of materials, for example, gauze and/or foam with overlying drapes, and composites thereof, provided in assembled layers and in a selection of sizes or shapes, typically square or rectangular shapes. Advanced wound management dressings address specific wound therapies by means of tailored dressing components, particularly, but not exclusively, TNP therapy dressings incorporate a means for transmitting negative pressure to the wound, and a fluid-tight drape for enclosing a negative pressure, provided as independent components or as a composite dressing.”
In a similar art, Zagrabski teaches negative pressure wound treatment systems and wound dressings in which the transmission layer is smaller than the perimeter of the acquisition distribution layer.  Para [0205] states “In some embodiments, the perimeter of the transmission layer 3730 may be slightly smaller than the perimeter of the acquisition distribution layer 3740.”


Regarding claim 17, dependent from Claim 1, Collinson teaches the claim limitation wherein the first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D)  has a rectangular (para [0285] teaches the transmission layer may have a rectangular shape), rounded rectangular, racetrack, oval, circular, triangular, or irregular shape.  

Regarding claim 18, dependent from Claim 2, Collinson teaches the claim limitation wherein the third aperture (Fig. 4D illustrates the port attached to the second backing layer over a third aperture) in the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) is located at a central region (Fig. 7 illustrates a port attachment site 760 in a central region of a dressing) of the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  

Regarding claim 19, dependent from Claim 2, Collinson teaches the claim limitation wherein the third aperture (Fig. 4D illustrates the port attached to the second backing layer over a third aperture) in the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) is located at an edge region (Fig. 5D illustrates port 550 is located at an edge region) of the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  

Claim 1, Collinson teaches wherein the third aperture (Fig. 4D illustrates the port attached to the second backing layer over a third aperture) in the second backing layer is located at a corner (Fig. 6 illustrates port member 640 located at a corner) of the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  

Regarding claim 21, dependent from Claim 1, Collinson teaches the claim limitation wherein the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) extends across an entire area below (Fig. 4A-4D illustrates wound contact layer 3960, 3460 extend across an entire area below the distribution layer 3440, 3940) the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D).  

Regarding claim 22, dependent from Claim 1, Collinson teaches wherein the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) comprises apertures, pores, or perforations to enable fluid to flow through the tissue contact layer (para [0364] teaches the wound contact layer preferably has perforations such as holes or slits).  

Regarding claim 23, Collinson teaches a method of treating a wound with a negative pressure wound therapy apparatus (para [0358] teaches using a wound dressing for use with negative pressure therapy, TNP), comprising: positioning a wound dressing (wound dressing 110; para [0357]; Fig. 2A-2D) over the wound (wound site 200; para [0358]; Fig. 2A-2D), the wound dressing comprising: 
the first portion comprising: 
a tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) configured to be positioned in contact with a wound and/or skin surrounding a wound, wherein the tissue contact layer 
a first spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D); and 
a first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) comprising a first aperture (distribution layer 3940; Fig. 4D, illustrates distribution layer 3940 has a first aperture; para [0371] further teaches apertures in layers), wherein the first backing layer (distribution layer 3440, 3940; para [0380]; Fig. 4A-4D) comprises a second border portion at a perimeter of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge), wherein the spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) is positioned between the tissue contact layer (wound contact layer 3960, 3460; para [0380], Fig 4A-4D) and the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D); and the first border portion of the tissue contact layer (the wound contact layers 3960 and 3460 have a first border portion at their perimeter, or edge) is sealed to the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge) (para [0031] teaches positioning the wound dressing over the wound and directly sealing the main wound dressing to the skin resulting in sealing together the contact layer, first backing layer, intermediate drape, and second backing layer, including at their borders) and 
the second portion comprising: 
an intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape.  In addition, para [0035] teaches the dressing may also comprise one or more transmission layers and other layer.  One of these addition layers may also be the intermediate drape.) comprising a second aperture (Fig 4D illustrates the 
an absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer), and 
a second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D) comprising a fourth border portion at a perimeter of the second backing layer (obscuring layer 3420, 3920, or backing layer 3410, or 3910, have a border portion at their perimeter, edge), wherein the absorbent layer (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The upper layer of non-woven cellulose fibers, superabsorbent particles (SAP) is the absorbent layer) is positioned between the intermediate drape (para [0387], the lower layer of cellulose fibers with 40-80% SAP is the intermediate drape) and the second backing layer (obscuring layer 3420, 3920, or backing layer 3410, or 3910; para [380]; Fig 4A-4D) and the third border portion of the intermediate drape is sealed to the fourth border portion of the second backing layer (wound components are sealed by negative pressure); 
wherein the second dressing portion is attached to the first dressing portion (by the wound dressing being sealed by negative pressure) such that the first aperture (Fig. 4D, illustrates distribution layer 3940 has a first aperture) and the second aperture (Fig 4D illustrates the intermediate layer, a layer of absorbent article 3930 comprises a second aperture) are fluidly connected (Fig. 4D illustrates that the first and second aperture are fluidly connected) and wherein the second border portion of the first 
Filing Date:Herewithapplying negative pressure through a third aperture in the cover layer (para [360]; Fig. 2C teaches applying negative pressure through an aperture in the cover layer), wherein the first, second, and third apertures provide fluid communication between a source of negative pressure and the wound (Fig, 4D illustrates wherein the first, second, and third apertures provide fluid communication between a source of negative pressure).
Collision does not explicitly state the claim limitations the first border portion of the tissue contact layer (the wound contact layers 3960 and 3460 have a first border portion at their perimeter, or edge) is directly sealed to the second border portion of the first backing layer (the distribution layer 3440, 3940 have a second border portion at their perimeter, or edge). The term “directly sealed” is interpreted to mean the surface of a first layer touches the surface of a second layer with no layers in between.  Between the first portion of the tissue contact layer (wound contact layers 3960 and 3460) is spacer layer (transmission layer 3450, 3950; para [0380]; Fig. 4A-4D) there between.  It was well known prior to the filing date of the applicant’s inventions that dressings may have transmission layers, spacer layer, smaller than the first backing layer (distribution layer 3440, 3940) and the wound contact layer 3960, 3460 
First, para [0284] of Collinson states “Some embodiments of the one or more transmission layers may further comprise an acquisition distribution layer between the backing layer and the optional wound contact layer and the transmission layer and/or absorbent layer having a similar footprint to that 
In a similar art, Zagrabski teaches negative pressure wound treatment systems and wound dressings in which the transmission layer is smaller than the perimeter of the acquisition distribution layer.  Para [0205] states “In some embodiments, the perimeter of the transmission layer 3730 may be slightly smaller than the perimeter of the acquisition distribution layer 3740.”  Collinson and Zagrabski teach the transmission layer (spacer layer) may be smaller than the tissue contact layer (the wound contact layer is larger adhering to skin around the perimeter of the wound) and the first backing layer (distribution layer 3440 of Collinson) so that the perimeters of the first backing layer and the wound contact layer are directly in contact when sealed under negative pressure.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 
Collinson does not explicitly state the claim limitation the third border portion of the intermediate drape (para [0387], the lower layer of cellulose fibers with 40-80% SAP is the intermediate drape) is directly sealed to the fourth border portion of the second backing layer (backing layer 3410, or 3910; para [380]; Fig 4A-4D).  However, para [0374] of Collinson teaches and Fig. 3A illustrates that some embodiments of Collinson have absorbent layer 2110 having a greater area than the transmission layer 2105, such that the absorbent layer overlaps the edges of the transmission layer 2105, thereby ensuring that the transmission layer does not contact the backing layer 2140.  Implying the absorbent layer 2110 directly contacts/seals with the backing layer 2140.  The intermediate layer of Collison is defined in para [0387] as the lower layer of cellulose fibers of the absorbent layer 3430 so if the absorbent layer is in direct contact with the backing layer than the intermediate layer (the lower layer of the absorbent layer) is in direct contact with the backing layer.
However, in a similar art, Bishop teaches negative pressure wound management systems wherein dressing used in negative pressure wound therapy (NPWT) including envelopes with the backing layer.  Specifically, para [0071] states “In various embodiments, the dressing 14 includes an adhesive layer 150. The adhesive layer 150 may assist in securing the dressing 14 to the skin of a patient. In one embodiment, the adhesive layer 150 may also assist in creating an exterior housing or envelope with the backing layer 82, within which the inner envelope 100 resides. As shown in FIG. 3A, in one embodiment the adhesive layer 150 is connected to both the backing layer 82 and the wound contact layer 112. In particular, in such an embodiment, the backing layer 82 is adhered to an exterior portion of the adhesive layer 150 radially outwardly from an interior portion of the adhesive layer 150 to 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound therapy apparatus of Collison such that the third portion of the intermediate drape is directly sealed to the fourth border portion of the second backing layer as suggest by Bishop in para [0071] wherein the adhesive layer may assist in securing the dressing to the skin of a patient.

Regarding claim 24, dependent from  Claim 1, Collinson, Zagrabski, and Bishop, teach wherein the first dressing portion and the second dressing portion are configured to allow the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) to conform to the wound and/or skin surrounding the wound with the first dressing portion (para [0084 teaches the dressing conforms to wound and maybe placed over a flexing joint) and configured to allow the intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape) to fold or bend with the second dressing portion independent of the first dressing portion  and the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D; all components of the dressing are configured to move independently as the dressing will be under a great deal of movement as described in para [0354], [0398])  as the second border portion of the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) is unattached to the third border portion of the intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 
As state above, the dressing of Collinson, Zagrabski and Bishop are configured to allow the first backing layer to conform to the wound and/ or skin surrounding the wound. The first portion of the dressing is configured to allow the intermediate drape to fold or bend with the second dressing portion independent of the first dressing portion (such as when placing the dressing over a flexible joint as described in para [0084] of Collinson) as the second border portion of the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) is unattached to the third border of the intermediate drape (the lower layer of cellulose fibers with 40-80% SAP is the intermediate drape as described in para [0387]).  The term unattached is interpreted as one layer being separated/removed from another layer.  The second border portion of the first backing layer, distribution layer 3440, is unattached, can be separated or removed from, the third border portion of the intermediate drape, the lower layer of cellulose fibers with 40-80% SAP.

Regarding claim 25, dependent from claim 23, Collinson, Zagrabski, and Bishop, teach wherein the first dressing portion and the second dressing portion are configured to allow the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) to conform to the wound and/or skin surrounding the wound with the first dressing portion (para [0084 teaches the dressing conforms to wound and maybe placed over a flexing joint) and configured to allow the intermediate drape (para [0387] states “For example, some embodiments of the absorbent layer 3430 may comprise a layered construction of an upper layer of non-woven cellulose fibers, superabsorbent particles (SAP), and a lower layer of cellulose fibers with 40-80% SAP.” The lower layer of cellulose fibers with 40-80% SAP is the intermediate drape) to fold or bend with the second dressing portion independent of the first 
As state above, the dressing of Collinson, Zagrabski and Bishop are configured to allow the first backing layer to conform to the wound and/ or skin surrounding the wound. The first portion of the dressing is configured to allow the intermediate drape to fold or bend with the second dressing portion independent of the first dressing portion (such as when placing the dressing over a flexible joint as described in para [0084] of Collinson) as the second border portion of the first backing layer (distribution layer 3440; 3940; para [0380]; Fig. 4A-4D) is unattached to the third border of the intermediate drape (the lower layer of cellulose fibers with 40-80% SAP is the intermediate drape as described in para [0387]).  The term unattached is interpreted as one layer being separated/removed from another layer.  The second border portion of the first backing layer, distribution layer 3440, is unattached, can be separated or removed from, the third border portion of the intermediate drape, the lower layer of cellulose fibers with 40-80% SAP.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1) in view of Zagrabski (WO 2014/020440 A1), in view of Bishop (US 2019/0133830 A1), further in view of Gowans (WO 2014/140606 A1)

However, para [0035] of Collinson teaches one or more transmission layers may be placed, or enclosed between a backing layer and an optional wound contact layer. In addition, para [0036] states “A transmission layer as described herein allows transmission of fluid such as air, and optionally additionally other gases and liquids, away from a wound site into upper layer(s) of the wound dressing, the port, and therefrom to a fluid canister if present and/or into a negative pressure pump. A transmission layer may assist in maintaining an open air channel to communicate negative pressure over the wound area even when the dressing is handling substantial amounts of exudates. The layer should remain open under the typical pressure that will be applied during negative pressure wound therapy. Preferably, a transmission layer remains open over an area corresponding to the wound site, and thereby ensures that the whole wound site sees an equalized negative pressure.” 
In a similar art, Gowans teaches negative pressure treatment systems and wound dressings.  Para [0029] of Gowans states “The plurality of cells or regions may comprise an absorbent material, the absorbent material positioned between the one or more transmission layers and the backing layer.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 8, dependent from Claim 7, Collinson teaches the claim limitation wherein the second spacer layer (para [0035] teaches wherein the dressing comprises one or more transmission layers [second spacer layer] and other layers) comprises a 3D fabric (para [0294] teaches a transmission layer may be made of a 3D knit fabric).  
 
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above has been modified in view of Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PHILIP R WIEST/               Primary Examiner, Art Unit 3781